DETAILED ACTION
	Claim 1-19 are pending. Claim 20 canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
Examiner. 20 	
Response to Amendment 
The amendment filed 07/12/2021 has been entered.
Applicant’s claims amendments have overcome the Drawing abjection previously set forth in the Non-Final Office Action mailed on 02/25/2021.
Applicant’s claims amendments have withdrawn the USC 112(f) interpretation previously set forth in the Non-Final Office Action mailed on 02/25/2021.
Applicant’s claims amendments have overcome the USC 112 (b) and 112 (a) interpretation previously set forth in the Non-Final Office Action mailed on 02/25/2021.


Response to Arguments filed on 07/12/2021
Applicant's arguments filed 07/12/2021 have been fully considered but are moot because the new ground of rejection. 

Regarding applicant argument “Applicant respectfully submits that the Office appears to have based its assertions regarding the teachings of the Mekad reference on a misapprehension regarding coherence. In particular, the Office equates the recited "coherent memory request buffer" of independent claim 1 with Mekad's "coherent cache memory 136," and the recited "non-coherent memory request buffer" of independent claim 1 with Mekad's "non-coherent buffer memory 138."… coherent memory traffic that requires coherency to be maintained between the different system modules, and non-coherent traffic that does not require coherency to be maintained. For example, memory requests that target page tables shared between the CPU and the GPU is coherent traffic, as coherency must be maintained between the local caches of the CPU and the GPU to ensure proper functioning of executing programs... In contrast, Mekad labels its "coherent cache memory" and "non-coherent buffer memory" not because it differentiates between coherent and non-coherent memory requests, but because it uses physically different types of memory, named based on whether the contents of the memory are mirrored for redundancy:” Examiner would like to refer to the (Mekad [0043- 0048], “As described herein, the new processing architecture utilizing a DPU may be especially efficient for stream processing applications and environments. For example, stream processing is a type of data processing architecture well suited for high performance and high efficiency processing. A stream is defined as an ordered, unidirectional sequence of computational objects that can be of unbounded or undetermined length. In a simple embodiment, a stream originates in a producer and terminates at a consumer, and is operated on sequentially. In some embodiments, a stream can be defined as a sequence of stream fragments;… In some examples, the plurality of cores 140 may be capable of processing a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale and motivation supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 12 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Mekad (US PG. PUB. 2020/0073840), hereinafter Mekad, in view of Krishnan (US 8266389 B2), hereinafter Krishnan, and further in view of Xiong (US PG Pub 20160162421 A1), hereinafter Xiong. 

Regarding claim 1
Mekad discloses 
A processor comprising: client module circuitry; (Figure 2, Data processing unit 17)
(Figure 2, COHERENT CACHE Memory 136; Figure 3,  Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50, wherein the “Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50” is equivalent to the claimed “plurality of entries”; Figure 6, Host unit 152; [0037], wherein the “requests” is equivalent to the claimed “memory requests”; [0041-0042], wherein the “coherent cache memory 136” is equivalent to the claimed “coherent memory request buffer”, wherein the “DATA PROCESSING UNIT 17”is equivalent to the claimed “client module circuitry”; [0043], “DPU may be especially efficient for stream processing applications and environments. For example, stream processing is a type of data processing architecture well suited for high performance and high efficiency processing. A stream is defined as an ordered, unidirectional sequence of computational objects that can be of unbounded or undetermined length. In a simple embodiment, a stream originates in a producer and terminates at a consumer, and is operated on sequentially. In some embodiments, a stream can be defined as a sequence of stream fragments; each stream fragment including a memory block contiguously addressable in physical address space,” the above description to show the coherent memory is capable of the processing coherent streams that can include coherent memory request)  
and a non-coherent memory request buffer having a plurality of entries to store non- coherent memory requests (Figure 2, NON-COHERENT BUFFER Memory 138; Figure 3,  Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50, wherein the “Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50” is equivalent to the claimed “plurality of entries”; Figure 6, Host unit 152; [0037-0043], wherein the “stream” can include “coherent and non-coherent memory requests” that can be buffered in the coherent and non coherent memory; [0041-0042], wherein the “Non-coherent BUFFER MEMORY 138” is equivalent to the claimed “coherent memory request buffer”, wherein the “DATA PROCESSING UNIT 17”is equivalent to the claimed “client module circuitry”)  
(Figure 2, Data processing unit 17)
buffer coherent memory requests in the coherent memory request buffer; (Figure 2, COHERENT CACHE Memory 136)
and buffer non-coherent memory requests in the non-coherent memory request buffer; (Figure 2, NON-COHERENT BUFFER Memory 138)
Mekad discloses coherent and non coherent buffer that capable of buffering coherent and non coherent request Mekad also discloses a stream that can include coherent and non coherent memory requests but did not explicitly mention coherent and non coherent memory requests and failed to discloses  
and release a plurality of buffered coherent memory requests for processing when a quantity of the buffered coherent memory requests satisfies a first memory request threshold;
and release the buffered non-coherent memory requests for processing when a quantity of the buffered non-coherent memory requests satisfies a second memory request threshold;
the first  memory request threshold different from the second memory request threshold.
Krishnan teaches 
coherent memory request…. non-coherent request  ([Column 2, 1-16]“ The system includes an integrated memory controller configured to hierarchically arbitrate memory requests and generate the merged memory request stream from the plurality of coherent memory request streams, the at least one coherent memory request stream, and the merged non-coherent request stream.”; [Column 3, 16-56], “graphics processing unit 240 (i.e., GPU 240) includes several memory requesting agents (e.g., GC0 218, GC1 220, GCN 222), each of which is associated with a separate queue of non-coherent memory requests. Note that GPU 240 may include any suitable number of memory requesting agents. A graphics memory request scheduler (e.g., graphics memory arbiter 224) combines non-coherent memory requests from different requesting agents into a single non-coherent stream of requests. The graphics memory arbiter 224 issues those requests from the single non-coherent stream to memory controller 213 via interface D…Hierarchical integrated memory controller 230 implements a hierarchical memory request stream arbitration technique. Hierarchical integrated memory controller 230 merges multiple coherent memory request streams from multiple memory request sources and arbitrates the merged coherent memory request stream with requests from a non-coherent memory request stream. Hierarchical integrated memory controller 230 merges memory request streams based on properties associated with individual memory request streams. In at least one embodiment of SoC 202, coherent memory requests from the CPUs or from the I/O engine on interface C do not require peak memory bandwidth. In addition, those coherent memory requests typically do not generate predictable bank read/write access patterns…A second set of scheduling policies is applied to each of the merged coherent memory request stream and a merged non-coherent memory request stream that are intended to increase bandwidth on the memory bus and reduce latency experienced by certain request types and/or request sources. Accordingly, hierarchical integrated memory controller 230 handles the non-coherent memory requests from GPU 240 differently from the coherent memory requests,” )
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Krishnan in the invention of Mekad, for improving scheduling memory requests. This is done by utilizing coherent memory request…. non-coherent request different scheduling scheme in Krishnan in the invention of Mekad to maintain consistency between the copies of data accessed by CPU, I/O, and GPU requests. 
Mekad in view of Krishnan failed to discloses 
and release a plurality of buffered … memory requests for processing when a quantity of the buffered … memory requests satisfies a first memory request threshold;
and release the buffered …memory requests for processing when a quantity of the buffered … memory requests satisfies a second memory request threshold;
the first  memory request threshold different from the second memory request threshold.

and release a plurality of buffered … memory requests for processing when a quantity of the buffered … memory requests satisfies a first memory request threshold; ([0025-0026], “the device 100 may output data from the buffer 110 to the computing platform in bursts, based on a power schedule of the platform. More specifically, two buffer thresholds T1 and T2 may control when data stored in the buffer 110 is released to the platform. The first buffer threshold T1 may represent a minimum data size for data bursts…The second buffer threshold T2 may represent a maximum buffer fill level.”, wherein “T1” or “T2” are equivalent to the claimed “threshold” and wherein “RX data” can be equivalent to the claimed “memory request” )
and release the buffered …memory requests for processing when a quantity of the buffered … memory requests satisfies a second memory request threshold; ([0025-0026], “the device 100 may output data from the buffer 110 to the computing platform in bursts, based on a power schedule of the platform. More specifically, two buffer thresholds T1 and T2 may control when data stored in the buffer 110 is released to the platform. The first buffer threshold T1 may represent a minimum data size for data bursts…The second buffer threshold T2 may represent a maximum buffer fill level.”, wherein “T1” or “T2” are equivalent to the claimed “threshold” and wherein “RX data” can be equivalent to the claimed “memory request” )
the first  memory request threshold different from the second memory request threshold ([0025-0026], “the device 100 may output data from the buffer 110 to the computing platform in bursts, based on a power schedule of the platform. More specifically, two buffer thresholds T1 and T2 may control when data stored in the buffer 110 is released to the platform. The first buffer threshold T1 may represent a minimum data size for data bursts…The second buffer threshold T2 may represent a maximum buffer fill level.”, wherein the “T1” of the first buffer is equivalent to the claimed “first memory request threshold” and wherein the “T2” of the second buffer is equivalent to the claimed “second memory request threshold”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Xiong in the invention of Mekad in view of Krishnan, for improving scheduling memory requests and improved efficiency. This is done by utilizing the mechanism of buffer with the threshold consist of release a plurality of buffered … memory requests for processing when a quantity of the buffered … memory requests satisfies a first memory request threshold; and release the buffered …memory requests for processing when a quantity of the buffered … memory requests satisfies a second memory request threshold; the first  memory request threshold different from the second memory request threshold in Xiong in the invention of Mekad in view of Krishnan to conserve energy during periods of low activity or inactivity. 

Claim 8 is substantially the same as Claim 1 and is therefore rejected under the same rationale and motivation as above.

Regarding claim 15
Mekad discloses
buffering coherent memory requests in a coherent memory request buffer; (Figure 2, COHERENT CACHE Memory 136; Figure 3,  Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50, wherein the “Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50” is equivalent to the claimed “plurality of entries”; Figure 6, Host unit 152; [0037], wherein the “requests” is equivalent to the claimed “memory requests”; [0041-0042], wherein the “coherent cache memory 136” is equivalent to the claimed “coherent memory request buffer”, wherein the “DATA PROCESSING UNIT 17”is equivalent to the claimed “client module circuitry”)  
 (Figure 2, NON-COHERENT BUFFER Memory 138; Figure 3,  Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50, wherein the “Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50” is equivalent to the claimed “plurality of entries”; Figure 6, Host unit 152; [0037], wherein the “requests” is equivalent to the claimed “memory requests”; [0041-0042], wherein the “Non-coherent BUFFER MEMORY 138” is equivalent to the claimed “coherent memory request buffer”, wherein the “DATA PROCESSING UNIT 17”is equivalent to the claimed “client module circuitry”)  
Mekad discloses coherent and non coherent buffer that capable of buffering coherent and non coherent request Mekad also discloses a stream that can include coherent and non coherent memory requests but did not explicitly mention coherent and non coherent memory requests and failed to discloses 
detecting a power state of a processor core and a processor shared cache; and in response to detecting a low-power state of the processor core:
releasing one or more coherent memory requests in the coherent memory request buffer based on first memory request threshold; and releasing one or more non-coherent memory requests in the non-coherent memory request buffer based on a second memory request threshold that is different from the first memory request threshold.
Krishnan teaches
coherent memory request…. non-coherent request  ([Column 2, 1-16]“ The system includes an integrated memory controller configured to hierarchically arbitrate memory requests and generate the merged memory request stream from the plurality of coherent memory request streams, the at least one coherent memory request stream, and the merged non-coherent request stream.”; [Column 3, 16-56], “graphics processing unit 240 (i.e., GPU 240) includes several memory requesting agents (e.g., GC0 218, GC1 220, GCN 222), each of which is associated with a separate queue of non-coherent memory requests. Note that GPU 240 may include any suitable number of memory requesting agents. A graphics memory request scheduler (e.g., graphics memory arbiter 224) combines non-coherent memory requests from different requesting agents into a single non-coherent stream of requests. The graphics memory arbiter 224 issues those requests from the single non-coherent stream to memory controller 213 via interface D…Hierarchical integrated memory controller 230 implements a hierarchical memory request stream arbitration technique. Hierarchical integrated memory controller 230 merges multiple coherent memory request streams from multiple memory request sources and arbitrates the merged coherent memory request stream with requests from a non-coherent memory request stream. Hierarchical integrated memory controller 230 merges memory request streams based on properties associated with individual memory request streams. In at least one embodiment of SoC 202, coherent memory requests from the CPUs or from the I/O engine on interface C do not require peak memory bandwidth. In addition, those coherent memory requests typically do not generate predictable bank read/write access patterns…A second set of scheduling policies is applied to each of the merged coherent memory request stream and a merged non-coherent memory request stream that are intended to increase bandwidth on the memory bus and reduce latency experienced by certain request types and/or request sources. Accordingly, hierarchical integrated memory controller 230 handles the non-coherent memory requests from GPU 240 differently from the coherent memory requests,” )
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Krishnan in the invention of Mekad, for improving scheduling memory requests. This is done by utilizing coherent memory request…. non-coherent request different scheduling scheme in Krishnan in the invention of Mekad to maintain consistency between the copies of data accessed by CPU, I/O, and GPU requests. 
Mekad in view of Krishnan failed to discloses
detecting a power state of a processor core and a processor shared cache; and in response to detecting a low-power state of the processor core:

Xiong teaches
detecting a power state of a processor core and a processor shared cache; and in response to detecting a low-power state of the processor core: (Figure 10, Processor interface 1020, [0034], “By selectively outputting data stored by the data buffer 110 in bursts, based on the first buffer threshold T1 and the system idle signal (e.g., OBFF event information), the data buffering operation 200 may enable the computing platform to enter a low-power idle state more frequently and/or remain in the low-power state for longer durations…” wherein the “system idle signal” is equivalent to the claimed “ a power state” and low-power state; [0053-0054]; [0078], wherein the “a shared communications medium” is equivalent to the claimed “processor shared cache”)
releasing one or more coherent memory requests in the coherent memory request buffer based on first memory request threshold; and releasing one or more non-coherent memory requests in the non-coherent memory request buffer based on a second memory request threshold that is different from the first memory request threshold. ([0025-0026], “the device 100 may output data from the buffer 110 to the computing platform in bursts, based on a power schedule of the platform. More specifically, two buffer thresholds T1 and T2 may control when data stored in the buffer 110 is released to the platform. The first buffer threshold T1 may represent a minimum data size for data bursts…The second buffer threshold T2 may represent a maximum buffer fill level.”, wherein “T1” or “T2” are equivalent to the claimed “threshold” and wherein “RX data” can be equivalent to the claimed “memory request” , wherein the “T1” of the first buffer is equivalent to the claimed “first memory request threshold” and wherein the “T2” of the second buffer is equivalent to the claimed “second memory request threshold”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Xiong in the invention of Mekad in view of Krishnan, for improving scheduling memory requests and improved efficiency. This is done by utilizing the mechanism of buffer with the threshold consist of release a plurality of buffered … memory requests for processing when a quantity of the buffered … memory requests satisfies a first memory request threshold; and release the buffered …memory requests for processing when a quantity of the buffered … memory requests satisfies a second memory request threshold; the first  memory request threshold different from the second memory request threshold in Xiong in the invention of Mekad in view of Krishnan to conserve energy during periods of low activity or inactivity.

Regarding claim 12
Mekad discloses 
further comprising: second client module circuitry, a second coherent memory request buffer associated with the second client module circuitry, and a second non-coherent memory request buffer associated with the second client module circuitry. (Figure 1, DPU 17x, wherein  there are multiple DPU that can be equivalent to the claimed second “second client module circuitry, a second coherent memory request buffer associated with the second client module circuitry, and a second non-coherent memory request buffer associated with the second client module circuitry” therefore the same rejection for claim 1 and  applied to claim 12.  Figure 2, NON-COHERENT BUFFER Memory 138; Figure 3,  Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50, wherein the “Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50” is equivalent to the claimed “plurality of entries”; Figure 6, Host unit 152; [0037-0043], wherein the “stream” can include “coherent and non-coherent memory requests” that can be buffered in the coherent and non coherent memory; [0041-0042], wherein the “Non-coherent BUFFER MEMORY 138” is equivalent to the claimed “coherent memory request buffer”, wherein the “DATA PROCESSING UNIT 17”is equivalent to the claimed “client module circuitry”)  

Claim 20 canceled 

Claims 2, 6-7, 9, 13-14, 16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Mekad in view of KRISHNAN, further in view of Xiong, and further in view of SHUKAIR ( U.S. P.G. Pub US 2019/0320491),  hereinafter SHUKAIR.

Regarding claim 2 
Mekad discloses 
…the coherent memory requests and (Figure 2, COHERENT CACHE Memory 136)
… the non-coherent memory requests (Figure 2, NON-COHERENT BUFFER Memory 138)
Mekad and KRISHNAN and further in view of Xiong failed to discloses 
receive an indication that a processor core of the processor is in a specified power state;
begin to buffer … and buffer ... based on the received indication.
SHUKAIR teaches
receive an indication that a processor core is in a specified power state;
and begin to buffer … and buffer ... based on the received indication. ([0070], “the UE may determine to delay transmission of UL traffic by skipping one or more UL transmission opportunities based on one or more factors , such as a power saving indication,”)


Regarding claim 6 
Mekad discloses
release the plurality of the requests when at least one of:
the …a first number of buffered coherent memory requests in the coherent memory request buffer…(Figure 2, COHERENT CACHE Memory 136; Figure 3,  Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50; Figure 6, Host unit 152; [0037], wherein the “requests” is equivalent to the claimed “memory requests”; [0041-0042], wherein the “coherent cache memory 136” is equivalent to the claimed “coherent memory requests”, wherein the “DATA PROCESSING UNIT 17”is equivalent to the claimed “client module circuitry”)  
and, …a second number of buffered non-coherent memory requests in the non-coherent memory request buffer …(Figure 2, NON-COHERENT BUFFER Memory 138; Figure 3,  Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50; Figure 6, Host unit 152; [0037], wherein the “requests” is equivalent to the claimed “memory requests”; [0041-0042])
Mekad failed to discloses
the first memory request threshold;… the second memory request threshold 
Krishnan teaches
the first memory request threshold; … the second memory request threshold ([0025-0026], “the device 100 may output data from the buffer 110 to the computing platform in bursts, based on a power schedule of the platform. More specifically, two buffer thresholds T1 and T2 may control when data stored in the buffer 110 is released to the platform. The first buffer threshold T1 may represent a minimum data size for data bursts…The second buffer threshold T2 may represent a maximum buffer fill level.”, wherein “T1” or “T2” are equivalent to the claimed “threshold” and wherein “RX data” can be equivalent to the claimed “memory request” , wherein the “T1” of the first buffer is equivalent to the claimed “first memory request threshold” and wherein the “T2” of the second buffer is equivalent to the claimed “second memory request threshold”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Xiong in the invention of Mekad in view of Krishnan, for improving scheduling memory requests and improved efficiency. This is done by utilizing the mechanism of buffer with the threshold consist of release a plurality of buffered the first memory request threshold; … the second memory request threshold in Xiong in the invention of Mekad in view of Krishnan to conserve energy during periods of low activity or inactivity.
Mekad in view of Krishnan failed to discloses
after receiving a signal that a processor core of the processor is in a low power state
However, Xiong teaches 
after receiving a signal that a processor core of the processor is in a low power state. (Figure 10, Processor interface 1020, [0034], “By selectively outputting data stored by the data buffer 110 in bursts, based on the first buffer threshold T1 and the system idle signal (e.g., OBFF event information), the data buffering operation 200 may enable the computing platform to enter a low-power idle state more frequently and/or remain in the low-power state for longer durations…” wherein the “system idle signal” is equivalent to the claimed “ a power state” and low-power state; [0053-0054]; [0078], wherein the “a shared communications medium” is equivalent to the claimed “processor shared cache”)

Regarding claim 7
Mekad discloses 
the client module circuitry (Figure 2, Data processing unit 17)
…coherent… the coherent…(Figure 2, COHERENT CACHE Memory 136)
Mekad in view of KRISHNAN failed to explicitly discloses
limit a number of …memory requests released from …memory request buffer based on an amount of coherent memory request activity.
Krishnan teaches 
limit a number of …memory requests released from …memory request buffer based on an amount of coherent memory request activity. ([Column 1], line 55-66 “The apparatus includes a memory controller unit configured to select a memory request for placement in a merged memory request stream from a merged non-coherent request stream and a first serial memory request stream based on the first coherent memory request stream.”) 
Mekad in view of Krishnan discloses selecting based on the coherent memory request but failed to discloses
limit a number of … memory requests released from the coherent memory request buffer based on an amount of …memory request 
Xiong teaches
limit a number of … memory requests released from the coherent memory request buffer based on an amount of …memory request ([0010], “The buffer thresholds for the TX and RX buffers may be determined based on latency requirements of the respective data buffers.”; [0027], “…based on the data rates at which the device 100 receives RX data and/or the rate at which the device 100 forwards RX data to the computing platform.”)

Regarding claim 9 
Mekad discloses 
client module circuitry (Figure 2, Data processing unit 17)
begin to buffer the coherent memory requests and buffer the non-coherent memory requests (Figure 2, COHERENT CACHE Memory 136, NON-COHERENT BUFFER Memory 138)
Mekad and KRISHNAN failed to discloses 
…in response to a signal indicating that a processor core in the system is in a low power state.
SHUKAIR teaches
…in response to a signal indicating that a processor core in the system is in a low power state. ([0070], “the UE may determine to delay transmission of UL traffic by skipping one or more UL transmission opportunities based on one or more factors , such as a power saving indication,”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of SHUKAIR in the invention of Mekad in view of KRISHNAN, for improving power efficiency. This is done by utilizing the power monitoring in in SHUKAIR in the invention of Mekad in view of KRISHNAN to reduce scheduling overhead and to support low-latency transmissions. 

Regarding claim 13
Mekad in view Krishnan of discloses coherent memory and non coherent memory and coherent request and non coherent request but failed to discloses
wherein the release of the coherent memory requests and of the non-coherent memory requests is initiated in response to receiving a release signal that is generated based on at least one of: a first number of buffered coherent memory requests in the coherent memory request buffer exceeding 
Xiong teaches
wherein the release of the coherent memory requests and of the non-coherent memory requests is initiated in response to receiving a release signal that is generated based on at least one of: a first number of buffered coherent memory requests in the coherent memory request buffer exceeding the first memory request threshold; and/or a second number of buffered non-coherent memory requests in the non-coherent memory request buffer exceeding the second memory request threshold. ([0025-0026], “the device 100 may output data from the buffer 110 to the computing platform in bursts, based on a power schedule of the platform. More specifically, two buffer thresholds T1 and T2 may control when data stored in the buffer 110 is released to the platform. The first buffer threshold T1 may represent a minimum data size for data bursts…The second buffer threshold T2 may represent a maximum buffer fill level.”, wherein “T1” or “T2” are equivalent to the claimed “threshold” and wherein “RX data” can be equivalent to the claimed “memory request” , wherein the “T1” of the first buffer is equivalent to the claimed “first memory request threshold” and wherein the “T2” of the second buffer is equivalent to the claimed “second memory request threshold”)
after receiving a signal that a processor core of the system is in a low power state. ([0009], “the RX buffer may not request and/or may terminate the first active window if the system idle signal indicates that the computing platform is in a low-power idle state or if the amount of data in the RX buffer is below at least the first receive threshold. The RX buffer may further request a second active window if the amount of data in the RX buffer reaches a second receive threshold (that is greater than the first receive threshold), and transmit data to the computing platform during the second active window until the amount of data in the RX buffer drops below a third receive threshold (that is less than the first receive threshold)…”; [0025-0026], “the device 100 may output data from the buffer 110 to the computing platform in bursts, based on a power schedule of the platform. More specifically, two buffer thresholds T1 and T2 may control when data stored in the buffer 110 is released to the platform. The first buffer threshold T1 may represent a minimum data size for data bursts…The second buffer threshold T2 may represent a maximum buffer fill level.”, wherein “T1” or “T2” are equivalent to the claimed “threshold” and wherein “RX data” can be equivalent to the claimed “memory request” , wherein the “T1” of the first buffer is equivalent to the claimed “first memory request threshold” and wherein the “T2” of the second buffer is equivalent to the claimed “second memory request threshold” [0034], “By selectively outputting data stored by the data buffer 110 in bursts, based on the first buffer threshold T1 and the system idle signal (e.g., OBFF event information), the data buffering operation 200 may enable the computing platform to enter a low-power idle state more frequently and/or remain in the low-power state for longer durations…” wherein the “system idle signal” is equivalent to the claimed “ a power state” and low-power state;)

Claim 19 is substantially the same as Claim 13 and is therefore rejected under
the same rationale and motivation as above.

Regarding claim 14
Mekad discloses
…coherent… coherent… coherent…(Figure 2, COHERENT CACHE Memory 136)
Mekad in view of KRISHNAN failed to explicitly discloses
detect an amount of …memory request activity in the system; and
limit a number of… memory requests released from the …memory request buffer based on  the detected amount of … memory request activity 

detect an amount of …memory request activity in the system; and ([0056], “perform channel estimation of the corresponding cham1el, which may enable coherent demodulation/detection of the control and/or data channels”)
limit a number of… memory requests released from the …memory request buffer after detecting the amount of … memory request activity in response to receiving the release signal. ([0009], “The UL traffic may be accumulated in a transmission buffer and transmitted during …and/or the amount of UL traffic in the transmission buffer”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of SHUKAIR in the invention of Mekad in view of KRISHNAN, for improving power efficiency. This is done by utilizing the power monitoring in in SHUKAIR in the invention of Mekad in view of KRISHNAN to reduce scheduling overhead and to support low-latency transmissions. 

Regarding claim 16 
Mekad discloses
Wherein releasing the on or more non-coherent memory requests (Figure 2, COHERENT CACHE Memory 136; Figure 3,  Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50; Figure 6, Host unit 152; [0037], wherein the “requests” is equivalent to the claimed “memory requests”; [0041-0042], wherein the “coherent cache memory 136” is equivalent to the claimed “coherent memory requests”, wherein the “DATA PROCESSING UNIT 17”is equivalent to the claimed “client module circuitry”)  
(Figure 2, NON-COHERENT BUFFER Memory 138; Figure 3,  Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50; Figure 6, Host unit 152; [0037], wherein the “requests” is equivalent to the claimed “memory requests”; [0041-0042])
Mekad and KRISHNAN failed to discloses
includes releasing the memory requests as a batch based on the low-power state. 
However, Xiong teaches 
includes releasing the memory requests as a batch based on the low-power state. ([0009], “the RX buffer may not request and/or may terminate the first active window if the system idle signal indicates that the computing platform is in a low-power idle state or if the amount of data in the RX buffer is below at least the first receive threshold. The RX buffer may further request a second active window if the amount of data in the RX buffer reaches a second receive threshold (that is greater than the first receive threshold), and transmit data to the computing platform during the second active window until the amount of data in the RX buffer drops below a third receive threshold (that is less than the first receive threshold)…”; [0025-0026], “the device 100 may output data from the buffer 110 to the computing platform in bursts, based on a power schedule of the platform. More specifically, two buffer thresholds T1 and T2 may control when data stored in the buffer 110 is released to the platform. The first buffer threshold T1 may represent a minimum data size for data bursts…The second buffer threshold T2 may represent a maximum buffer fill level.”, wherein “T1” or “T2” are equivalent to the claimed “threshold” and wherein “RX data” can be equivalent to the claimed “memory request” , wherein the “T1” of the first buffer is equivalent to the claimed “first memory request threshold” and wherein the “T2” of the second buffer is equivalent to the claimed “second memory request threshold” [0034], “By selectively outputting data stored by the data buffer 110 in bursts, based on the first buffer threshold T1 and the system idle signal (e.g., OBFF event information), the data buffering operation 200 may enable the computing platform to enter a low-power idle state more frequently and/or remain in the low-power state for longer durations…” wherein the “system idle signal” is equivalent to the claimed “ a power state” and low-power state;)

Claims 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Mekad in view of KRISHNAN, and further in view of Xiong and further in view of Raval (U.S. P.G. Pub US 2018/0232320), hereinafter Raval.

Regarding claim 3
Mekad discloses
…of at least one of the coherent memory requests (Figure 2, COHERENT CACHE Memory 136)
and the non-coherent memory requests into… (Figure 2, NON-COHERENT BUFFER Memory 138)
Mekad and KRISHNAN failed to discloses
a memory manager for translating client virtual memory addresses … into physical client module circuitry memory addresses of the client module circuitry memory using the set of memory address tables. 
Raval taches 
a set of memory address tables; and (Figure 3, Guest Page Table 300) 
a memory manager operative as a table walker for translating client virtual memory addresses (Figure 2, TW 230, Memory management unit 228; [0045], “Memory management unit 228 includes a hardware table walker (TW) 230. Table walker 230 is a functional block that performs operations relating to acquiring address translations from page tables (e.g., page table walks, etc.)”)
…physical client module circuitry memory addresses of the client module (“computing device 200 uses virtual memory to enable software programs ( e.g., executed by cores 214-216) to access memory using virtual addresses that are translated into physical addresses. Upon receiving a memory access request from a program with a virtual address, table walker 230 performs operations for translating the virtual address into the physical address for the pages where data is located in memory 204.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Raval in the invention of Mekad in view of KRISHNAN, for improving power efficiency. This is done by utilizing the table walker in in Raval in the invention of Mekad in view of KRISHNAN to provide access controls for virtual machines. 

Regarding claim 4 
Mekad discloses
the non-coherent memory requests include non-coherent …(Figure 2, NON-COHERENT BUFFER Memory 138; [0037])
Mekad in view of KRISHNAN failed to explicitly discloses
… prefetch memory requests. 
However, Raval teaches
… prefetch memory requests. ([0159], “prefetching and caching the address translation information”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Raval in the invention of Mekad in view of KRISHNAN, for improving power efficiency. This is done by utilizing the table walker in in Raval in the invention of Mekad in view of KRISHNAN to provide access controls for virtual machines. 

Claims 5, 11 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Mekad in view of KRISHNAN, and further in view of Xiong and further in view of DUNN ( U.S. P.G. Pub US 20180173551), hereinafter DUNN.

Regarding claim 5 
Mekad discloses
each of the non-coherent memory requests…(Figure 2, COHERENT CACHE Memory 136; Figure 3,  Ethernet links 42, 44 and 46, Interconnect express (PCie) links 48, 50; Figure 6, Host unit 152; [0037], wherein the “requests” is equivalent to the claimed “memory requests”; [0041-0042], wherein the “coherent cache memory 136” is equivalent to the claimed “coherent memory
KRISHNAN teach 
…a first memory… a second memory…(Figure 2, Memory 240-241, Memory control unit 230-231)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of KRISHNAN in the invention of Mekad, for improving power efficiency. This is done by utilizing the power monitoring in KRISHNAN in the invention of Mekad to greatly increase bus transmission capacity for memory access in image processing and increase flexibility of memory access for handling of multiple task. 
Mekad in view of KRISHNAN failed to explicitly discloses
…is to be translated based on …address translation and …address translation associated with a virtualization based security (VBS) mechanism.
DUNN  teaches
…is to be translated based on …address translation and … address translation associated with a virtualization based security (VBS) mechanism. (Figure 1, VM 120, MMU 132; [0020], wherein the “translates” is equivalent to the claimed “translated”; [0025], wherein the “virtualization-based security (VBS)” is equivalent to the claimed “virtualization based security (VBS)”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of DUNN in the invention of Mekad in view of KRISHNAN, for improving security. This is done by utilizing the security system in DUNN in the invention of Mekad in view of KRISHNAN to implement a code integrity scheme and implement the security policy maintained by security code. 

Claims 11 and 18 are substantially the same as Claim 5 and is therefore rejected under
the same rationale and motivation as above.

Claims 10 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Mekad in view of KRISHNAN, and further in view of Xionga further in view of SHUKAIR, and further in view of Raval 

Regarding claim 10
Mekad discloses 
…a non-coheren…(Figure 2, NON-COHERENT BUFFER Memory 138; [0037])
Mekad and KRISHNAN failed to discloses 
each of the … memory requests includes at least one of a … prefetch memory request and a demand … memory request.
SHUKAIR teaches 
each of the … memory requests includes at least one of a … and a demand … memory request. ([0091], “for data flows with a high priority value (e.g., a priority value 1 indicating the highest priority), SR transmission from the scheduled entity may be immediate and the total BSR buffer size may indicate the total required UL transmission grant”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of SHUKAIR in the invention of Mekad in view of KRISHNAN, for improving power efficiency. This is done by utilizing the power monitoring in in SHUKAIR in the invention of Mekad in view of KRISHNAN to reduce scheduling overhead and to support low-latency transmissions. 
The invention of Maked in view of KRISHNAN and further in view of SHUKAIR failed to discloses 
…prefetch memory requests.
However, Raval teaches
… prefetch memory request. ([0159], “prefetching and caching the address translation information”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Raval in the invention of Maked in view of KRISHNAN and further in view of SHUKAIR, for improving power efficiency. This is done by utilizing the prefetching in in Raval in the invention of Maked in view of KRISHNAN and further in view of SHUKAIR to provide access controls for virtual machines. 

Claim 17 is substantially the same as Claim 10 and is therefore rejected under
the same rationale and motivation as above.
Relevant Prior Art
Teh (US 20190303039  A1), The command scheduler may monitor a write command count, a read command count, a write stall count, and a read stall count to determine whether to dynamically adjust a read burst threshold setting and a write burst threshold setting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKHR A ALDAYLAM whose telephone number is (313)446-6545.  The examiner can normally be reached on 730 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAKHR A ALDAYLAM/               Examiner, Art Unit 2139

/REGINALD G BRAGDON/               Supervisory Patent Examiner, Art Unit 2139